 



Exhibit 10.09

OCEANEERING INTERNATIONAL, INC. 2004 BONUS AWARD PLAN

On March 19, 2004, the Compensation Committee of the Board of Directors approved
a 2004 Bonus Award Plan under the 2002 Incentive Plan. Cash bonuses to be
awarded under the Plan are based on the accomplishment of results (Individual,
Profit Center and Total Company). Awardees must be amongst the nominated group
for eligibility, and be employed by the Company at the time of funding. Bonuses
are earned when paid. Individuals, as designated, are subject to a maximum bonus
eligibility of 10%-125% of current annual base salary.

The 2004 Bonus Award Plan is based on the Individual achieving specific results,
and the net income results of his or her Profit Center and of the Total Company.
In order to integrate each of these performances in a fashion that benefits the
Shareholders and Employees, each item is interrelated. The amount of award
payable is based on the following methodology:

Individual Coefficient

The Individual Coefficient is determined by taking the individual’s weighted
average evaluation of objectives achieved times the individual’s salary maximum.
This is the beginning step in determining the final award. An individual’s
performance must meet certain minimum criteria or be eliminated from bonus award
consideration.

Profit Center Results Contribution

The Profit Center Contribution is determined by comparing the Profit Center Net
Income Objective with the results achieved and determining the Contribution to
the Individual Coefficient.

If the Profit Center results are below a specified amount, then all the
individuals in that Profit Center may be eliminated from the Award Program. The
Chief Executive Officer may review the performance of areas within the region on
a case-by-case basis and take appropriate action. Should the actual results be
equal to or greater than such specified amount, the individual becomes eligible
for an award.

Oceaneering International, Inc. Results Contribution

The Company Results Contribution is determined by comparing the Company’s Net
Income Result with the Objective planned. The results achieved determine the
multiplier used. Thus, an individual may, subject to the determined maximum, be
recommended for an award equal to the Individual Coefficient times the Profit
Center Contribution times the Company Results Contribution times current annual
base salary.

The 2004 Bonus Award Plan is in effect for 2004. It is extremely important that
the Company continue improved results. All participants must be committed to a
reward system based on achieving results. The Company is entrepreneurially
oriented and must use its maximum creativity, effort and determination in
achieving individual results that collectively increases its Shareholders’ Net
Wealth. The 2004 Bonus Award Plan is structured to foster that position.

